Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 3, 2007 MAGUIRE PROPERTIES, INC. (Exact name of registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation) 1-31717 (Commission File Number) 04-3692625 (I.R.S. Employer Identification Number) 1733 Ocean Avenue, Suite 400 Santa Monica, California (Address of principal executive offices) 90401 (Zip Code) 310-857-1100 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS ITEM 2.01Completion of Acquisition or Disposition of Assets ITEM 7.01Regulation FD Disclosure ITEM 9.01Financial Statements and Exhibits SIGNATURES EXHIBIT INDEX EXHIBIT 99.1 Table of Contents Section 2 Financial Information Item 2.01 Completion of Acquisition or Disposition of Assets. On July 3, 2007, Maguire Properties — Pacific Center, LLC, a subsidiary of Maguire Properties, L.P. (the “Operating Partnership”), the operating partnership of Maguire Properties, Inc. (the “Company”), a real estate investment trust, completed the sale of Pacific Center, a 438,960 square foot office property located in Mission Valley, California for approximately $200 million to GE Asset Management. The net proceeds from the sale will be used to pay down the Company’s term loan. Section 7 Regulation FD Disclosure Item 7.01 Regulation FD Disclosure. The information in this Item 7.01 of this Form 8-K, including the exhibit attached hereto, is furnished pursuant to Item 7.01 and shall not be deemed “filed” for any purpose, including for the purposes of Section 18 of the Exchange Act, or otherwise subject to the liabilities of that Section.The information in this current report on Form 8-K shall not be deemed incorporated by reference into any filing under the Securities Act or the Exchange Act regardless of any general incorporation language in such filing. On July 5, 2007, the Company issued a press release announcing its completion of an agreement with GE Asset Management to sell Pacific Center, an office property located in Mission Valley, California.The total sales price is approximately $200 million. Table of Contents Section 9 Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d) Exhibits The following exhibits are filed with this current report on Form 8-K. Exhibit No. Description 99.1 Press Release dated as July 5, 2007. Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. /s/ Martin A. Griffiths Martin A. Griffiths Executive Vice President & Chief Financial Officer Dated:July 10, 2007 Table of Contents EXHIBIT INDEX Exhibit No. Description 99.1 Press Release dated as July 5, 2007.
